“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT OR
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.”

SECURED NOTE

Principal Amount: $300,000.00 Issue Date: December      , 2008

FOR VALUE RECEIVED, STEM CELL INNOVATIONS, INC., a Delaware corporation
(hereinafter called “Borrower”), hereby promises to pay to ALPHA CAPITAL
ANSTALT, Pradfant 7, 9490 Furstentums, Vaduz, Lichtenstein, Fax: 011-42-32323196
(the “Holder”), without demand, the principal sum of Three Hundred Thousand
Dollars ($300,000) (“Principal Amount”) or so much thereof as shall be advanced
by Holder to Borrower pursuant to this Note (each such advance a “Loan” and all
advances collectively the “Loans”), with unpaid interest thereon, on December
     , 2009 (the “Maturity Date”), if not paid sooner.

This Note has been entered into pursuant to the terms of a subscription
agreement between the Borrower and the Holder of promissory notes dated of even
date herewith (the “Subscription Agreement”). Unless otherwise separately
defined herein, all capitalized terms used in this Note shall have the same
meaning as is set forth in the Subscription Agreement. The following terms shall
apply to this Note:

ARTICLE I

GENERAL PROVISIONS

1.1 Interest.

(a) Rate of Interest. Except as otherwise provided herein, each Loan under this
Note shall bear interest on the outstanding principal amount thereof, for each
day from and including the day the proceeds of each Loan, respectively, are paid
to or as directed by the Borrower, but excluding the date the principal amount
thereof shall be paid in full, at a rate equal to fifteen percent (15%) per
annum. The aggregate amount of accrued interest on each Loan under this Note,
net of the Initial Interest Payment to the extent such Initial Interest Payment
shall have been previously paid to Holder, shall be payable on the Maturity
Date, as set forth below.

(b) Computation of Interest. Interest in respect of this Note shall be
calculated on the basis of a 360-day year for the actual days elapsed for each
Loan, respectively, the aggregate amount of which shall be the accrued interest
due under this Note. Each determination of an interest rate or fee by the Holder
pursuant to any provision of this Note shall be conclusive and binding on the
Borrower in the absence of manifest error.

1.2 Default Interest Rate. The Borrower shall not have any grace period to pay
any monetary amounts due under this Note. After the Maturity Date, accelerated
or otherwise, and during the pendency of an Event of Default (as defined in
Article III) a default interest rate of eighteen percent (18%) per annum shall
apply to the amounts owed hereunder.

ARTICLE II

PREPAYMENT AND EXTENSION

2.1. Prepayment. This Note may be paid prior to the Maturity Date, without
penalty, upon three days written notice to Holder. Interest shall accrue through
the actual payment date.

2.2. Loan Procedures.

(a) Drawing Notice. Borrower will give notice to Holder of its request that a
Loan be made to it hereunder before 11:00 A.M., New York City time, at least one
(1) Business Day prior to the date that the Loan is requested to be made, by
delivering a notice to the Holder in a form substantially similar to Exhibit A
hereto (“Drawing Notice”), such notice to specify: (i) the principal amount of
the Loan in U.S. dollars (which will be a minimum of $50,000); (ii) the account
to which the Loan proceeds are to be paid; and (iii) that no default and/or
Event of Default or an event which with the passage of time or the giving of
notice would be an Event of Default has occurred or is continuing on such date
or after giving effect to the making of the Loan requested to be made on such
date. Borrower may not deliver more than four (4) Drawing Notices.

(b) This Note evidences Loans made by Holder to Borrower, from time to time. The
unpaid principal balance of this Note at any time shall be the aggregate
principal amount of the Loans made by Holder to Borrower, less the total amount
of principal payments made hereon by Borrower. The date and amount of each such
Loan and each payment on account of principal thereof may be endorsed by Holder
on the grid attached to and made a part of this Note, and when so endorsed shall
represent evidence thereof binding upon Borrower in the absence of manifest
error. Any failure by Holder to so endorse shall in no way mitigate or discharge
the obligation of Borrower to repay any Loans actually made.

ARTICLE III

EVENT OF DEFAULT

The occurrence of any of the following events of default (“Event of Default”)
shall, at the option of the Holder hereof, make all sums of principal and
accrued interest then remaining unpaid hereon and all other amounts payable
hereunder immediately due and payable, upon demand, without presentment or grace
period, all of which hereby are expressly waived, except as set forth below:

3.1 Failure to Pay Principal or Interest. The Borrower fails to pay any
principal, interest or other sum due under this Note when due.

3.2 Breach of Covenant. The Borrower breaches any material covenant or other
material term or condition of the Subscription Agreement or this Note in any
material respect and such breach, if subject to cure, continues for a period of
ten (10) business days after written notice to the Borrower from the Holder.

3.3 Breach of Representations and Warranties. Any material representation or
warranty of the Borrower made herein, in any Transaction Document, or in any
agreement, statement or certificate given in writing pursuant hereto or in
connection herewith or therewith shall be false or misleading in any material
respect as of the date made and as of the Closing Date.

3.4 Liquidation. Any dissolution, liquidation or winding up of Borrower or any
substantial portion of its business.

3.5 Cessation of Operations. Any cessation of operations by Borrower or Borrower
admits it is otherwise generally unable to pay its debts as such debts become
due.

3.6 Maintenance of Assets. The failure by Borrower to maintain any material
intellectual property rights, personal, real property or other assets which are
necessary to conduct its business (whether now or in the future).

3.7 Receiver or Trustee. The Borrower shall make an assignment for the benefit
of creditors, or apply for or consent to the appointment of a receiver or
trustee for it or for a substantial part of its property or business; or such a
receiver or trustee shall otherwise be appointed.

3.8 Judgments. Any money judgment, writ or similar final process shall be
entered or filed against Borrower or any subsidiary of Borrower or any of their
property or other assets for more than $100,000.

3.9 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower.

3.10 Delisting. Failure of the Borrower’s Common Stock to be listed for trading
or quotation on a Principal Market for ten (10) or more consecutive days.

3.11 Non-Payment. A default by the Borrower under any one or more obligations in
an aggregate monetary amount in excess of $100,000 after the due date and any
applicable cure period.

3.12 Stop Trade. An SEC or judicial stop trade order or Principal Market trading
suspension with respect to the Borrower’s Common Stock that lasts for ten
(10) or more consecutive trading days.

3.13 Chassman Loan. The failure by Margie Chassman to loan to Borrower an amount
equal to not less than $50,000 on or before thirty-five (35) days after the
Closing Date with proof of receipt of such loan funds required to be provided in
a written statement executed by the Company’s Chief Financial Officer.

3.13 Cross Default. A default by the Borrower of a material term, covenant,
warranty or undertaking of any other agreement to which the Borrower and Holder
are parties, or the occurrence of a material event of default under any such
other agreement which is not cured after any required notice and/or cure period
which such default has a Material Adverse Effect, except for late payments to
telecommunication providers.

3.14 Other Note Default. The occurrence of any Event of Default under any Other
Note.

ARTICLE IV

SECURITY INTEREST

4. Security Interest/Waiver of Automatic Stay. This Note is secured by a
security interest granted to the Holder pursuant to a Security Agreement, as
delivered by Borrower to Holder. The Borrower acknowledges and agrees that
should a proceeding under any bankruptcy or insolvency law be commenced by or
against the Borrower, or if any of the Collateral (as defined in the Security
Agreement) should become the subject of any bankruptcy or insolvency proceeding,
then the Holder should be entitled to, among other relief to which the Holder
may be entitled under the Transaction Documents and any other agreement to which
the Borrower and Holder are parties (collectively, “Loan Documents”) and/or
applicable law, an order from the court granting immediate relief from the
automatic stay pursuant to 11 U.S.C. Section 362 to permit the Holder to
exercise all of its rights and remedies pursuant to the Loan Documents and/or
applicable law. THE BORROWER EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC STAY
IMPOSED BY 11 U.S.C. SECTION 362. FURTHERMORE, THE BORROWER EXPRESSLY
ACKNOWLEDGES AND AGREES THAT NEITHER 11 U.S.C. SECTION 362 NOR ANY OTHER SECTION
OF THE BANKRUPTCY CODE OR OTHER STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION,
11 U.S.C. SECTION 105) SHALL STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN
ANY WAY THE ABILITY OF THE HOLDER TO ENFORCE ANY OF ITS RIGHTS AND REMEDIES
UNDER THE LOAN DOCUMENTS AND/OR APPLICABLE LAW. The Borrower hereby consents to
any motion for relief from stay that may be filed by the Holder in any
bankruptcy or insolvency proceeding initiated by or against the Borrower and,
further, agrees not to file any opposition to any motion for relief from stay
filed by the Holder. The Borrower represents, acknowledges and agrees that this
provision is a specific and material aspect of the Loan Documents, and that the
Holder would not agree to the terms of the Loan Documents if this waiver were
not a part of this Note. The Borrower further represents, acknowledges and
agrees that this waiver is knowingly, intelligently and voluntarily made, that
neither the Holder nor any person acting on behalf of the Holder has made any
representations to induce this waiver, that the Borrower has been represented
(or has had the opportunity to he represented) in the signing of this Note and
the Loan Documents and in the making of this waiver by independent legal counsel
selected by the Borrower and that the Borrower has discussed this waiver with
counsel.

ARTICLE V

MISCELLANEOUS

5.1 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

5.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or
(iv) transmitted by hand delivery, telegram, or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Borrower to: Stem Cell Innovations,
Inc., Stem Cell Innovations, Inc., 11222 Richmond Avenue, Suite 180, Houston, TX
77082, Attn: Larry Gordon, Fax: (281) 679-7910, and (ii) if to the Holder, to
the name, address and telecopy number set forth on the front page of this Note,
with a copy by telecopier only to Grushko & Mittman, P.C., 551 Fifth Avenue,
Suite 1601, New York, New York 10176, telecopier number: (212) 697-3575.

5.3 Amendment Provision. The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.

5.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns. The Borrower may not assign its obligations under this
Note.

5.5 Cost of Collection. If default is made in the payment of this Note, Borrower
shall pay the Holder hereof reasonable costs of collection, including reasonable
attorneys’ fees.

5.6 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York without regard to conflicts of laws
principles that would result in the application of the substantive laws of
another jurisdiction. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement must be brought only
in the civil or state courts of New York or in the federal courts located in the
State and county of New York. Both parties and the individual signing this
Agreement on behalf of the Borrower agree to submit to the jurisdiction of such
courts. The prevailing party shall be entitled to recover from the other party
its reasonable attorney’s fees and costs. In the event that any provision of
this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Borrower
in any other jurisdiction to collect on the Borrower’s obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other decision in favor of the Holder. This Note shall be
deemed an unconditional obligation of Borrower for the payment of money and,
without limitation to any other remedies of Holder, may be enforced against
Borrower by summary proceeding pursuant to New York Civil Procedure Law and
Rules Section 3213 or any similar rule or statute in the jurisdiction where
enforcement is sought. For purposes of such rule or statute, any other document
or agreement to which Holder and Borrower are parties or which Borrower
delivered to Holder, which may be convenient or necessary to determine Holder’s
rights hereunder or Borrower’s obligations to Holder are deemed a part of this
Note, whether or not such other document or agreement was delivered together
herewith or was executed apart from this Note.

5.7 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum rate permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum rate permitted
by applicable law, any payments in excess of such maximum rate shall be credited
against amounts owed by the Borrower to the Holder and thus refunded to the
Borrower.

5.8 Non-Business Days. Whenever any payment or any action to be made shall be
due on a Saturday, Sunday or a public holiday under the laws of the State of New
York, such payment may be due or action shall be required on the next succeeding
business day and, for such payment, such next succeeding day shall be included
in the calculation of the amount of accrued interest payable on such date.

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the      day of December, 2008.

STEM CELL INNOVATIONS, INC.

By:
Name:
Title:


WITNESS:

1

LOANS AND PAYMENTS OF PRINCIPAL

                     
Date
  Loan
No.   Amount of
Loan   Amount of
Principal
Paid   Unpaid
Principal
Balance  
Notation
Made By
 
                   

2

EXHIBIT A

DRAWING NOTICE

Date:      

ALPHA CAPITAL ANSTALT
Pradfant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax: 011-42-32323196

Attention:

We hereby refer you to the Promissory Note dated December      , 2008 (as
amended, modified, supplemented and/or restated from time to time, the “Note”)
in the original principal amount of $300,000,000, or such lesser amount as shall
equal the outstanding principal amount thereof, issued by Stem Cell Innovations,
Inc. (“Borrower”) to Alpha Capital Anstalt (“Holder”).

We hereby request that Holder make a Loan to Borrower in the following amount
pursuant to the wire transfer instructions set forth below. We hereby confirm
that (a) we accept all of the terms and conditions set forth in the Note, and
(b) there is no default and/or Event of Default that has occurred and is
continuing on the date hereof or after giving effect to the making of the Loan
requested to be pursuant hereto.

Amount of Loan: US$

Wire Transfer Instructions:

Very truly yours,

STEM CELL INNOVATIONS, INC.

By:
Name:
Title:


3